       Case 4:20-cv-00757-BRW Document 10 Filed 08/18/20 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

DAVID RAY EVANS,
ADC #109126                                                               PLAINTIFF

V.                          CASE NO. 4:20-CV-757-BRW-BD

RICK COOPER, et al.                                                      DEFENDANTS

                                     JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is hereby DISMISSED, WITHOUT PREJUDICE.

      IT IS SO ORDERED this 18th day of August, 2020.



                                        Billy Roy Wilson
                                        UNITED STATES DISTRICT JUDGE
